Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 1 of 10 PageID #: 7417




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   RAYMOND MCGRAW,                                      )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )    Case No. 1:18-cv-01459-TWP-MPB
                                                        )
   EDWARDS, Officer, TALBOT, Doctor, KIM                )
   SIMPSON, Nurse, and ROSE, RN,                        )
                                                        )
                                 Defendants.            )

               ORDER ON MEDICAL DEFENDANTS' MOTION TO EXCLUDE
                   CERTAIN TESTIMONY OF PLAINTIFF'S EXPERT

          This matter is before the Court is Defendants Talbot, Simpson, and Rose's (the "Medical

   Defendants") Motion to Exclude Certain Expert Testimony of Plaintiff's Expert Dr. Andrew

   Bernard ("Dr. Bernard"). (Dkt. 339.) Specifically, the Medical Defendants seek to exclude Dr.

   Bernard from rendering an opinion or testifying as to Plaintiff Raymond McGraw's ("McGraw")

   1) credibility or state of mind; 2) spinal epidural abscess; 3) development of Methicillin-resistant

   Staphylococcus aureus (MRSA); and 4) legal conclusions regarding deliberate indifference. For

   the reasons explained below, the Motion is granted in part and denied in part.

                                              I.   BACKGROUND

          McGraw's Eighth Amendment deliberate indifference claims against Defendants Dr.

   Talbot and Nurse Rose; Eighth Amendment failure to protect claim against Defendant Nurse

   Simpson and Eighth Amendment excessive force claim against Officer Edwards are scheduled for

   trial on August 5, 2021. McGraw was an inmate at the Pendleton Correctional Facility in 2015.

   Dr. Talbot was a physician providing medical services at Pendleton at that time, Nurse Simpson

   and Nurse Rose were licensed and qualified nurses at Pendleton. On September 14, 2015, McGraw
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 2 of 10 PageID #: 7418




   underwent an L3 to L5 decompressive laminectomy at IU Health Ball Memorial Hospital. He was

   discharged from IU Health Ball Memorial Hospital on September 16, 2015 and returned to

   Pendleton. The provision of post-surgical medical care provided to McGraw while at Pendleton

   are at issue in this lawsuit.

           Dr. Bernard is a Professor of Surgery at the University of Kentucky's College of Medicine

   and the Medical Director of Trauma and Acute Care Surgery for the healthcare system associated

   with the University of Kentucky. (Dkt. 373-1.) He is a double board-certified physician in general

   surgery and surgical critical care and has been licensed since 1996. Id.

           In his expert report, based upon McGraw treatment records and the facts of the case, Dr.

   Bernard opined that:

           1. This man had a wound infection from late September until completion of his
              anti-microbial therapy after the second operation.

           2. Skin dehiscence and drainage from the surgical incision were characteristic
              findings of a wound infection that should've been readily apparent to the care
              team at the facility.

           3. The report by the prisoner that he had ongoing drainage that required toilet
              paper as a dressing was strong evidence of a wound infection. The continued
              drainage, the fact that he had to place toilet paper on his wound to capture the
              drainage, and the fact that the prison staff asserted that there was not significant
              infection all collectively likely contributed to this man's dismay.

           4. The absence of erythema around the incision did not exclude a wound infection
              and that fact should've been apparent to any individual giving reasonable
              attention to the prisoner/patient.

           5. Antimicrobials do not provide any significant prophylaxis for infection of open
              surgical wounds. In addition, the antimicrobials that were given were largely
              ineffective against the likely organism causing this man's infection, [MRSA].

           6. The fact that operative cultures at the time of a second operation grew [MRSA]
              should be no surprise. From the operative note at the second operation, it is
              clear that his initial skin incision tracked down to the subcutaneous tissues and
              facia to the epidural space where the operating surgeon found evidence of long-
              standing infection. This is evidence of the fact that either he had an initial

                                                     2
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 3 of 10 PageID #: 7419




                 infection which was necessitating out through the skin wound or his early
                 dehiscence created the opportunity for colonization and then infection which
                 extended down through the open tissue planes to the level of the epidural space.

             7. Drainage of the epidural abscess followed by an anti-microbial therapy
                effective against MRSA (vancomycin) eradicated this man's infection problem.
                If anti-microbial therapy with vancomycin had been instituted earlier, it is my
                opinion that [h]is draining sinus would likely have closed and that the
                subsequent operation would likely have been avoided.

             8. I agree with the allegation of deliberate indifference. I agree with the plaintiff[']s
                allegation that referral was delayed. I agree with the plaintiff[']s allegation that
                transfer out to a hospital for evaluation was delayed. It's my opinion that this
                delay contributed to extension of his infection down to the epidural space and
                the requirement of a second operation.

             9. Regarding antimicrobial therapy and infection control, the rocephin given on 9-
                17-15 was not an appropriate drug for a surgical site [infection]. The patient
                needed regular cleansing of the surgical site with antibacterial soap as basic
                postoperative skin care, especially with the skin dehiscence of the surgical
                incision and the opening where the drain had been removed. The patient should
                not have been expected to change his own dressing without being given the
                tools and some support. The prisoner was reportedly administered an anti-
                microbial active against MRSA, Bactrim, on 10-31-15. However, he continued
                to have drainage. This is evidence of a more serious infection and the failure to
                act after this therapy failed is further evidence of indifference.

   (Dkt. 373-3 at 1-2.) The report also includes Dr. Bernard's responses to Dr. Craig Wilson's

   affidavit. The Medical Defendants move the Court to exclude certain expert testimony of Dr.

   Bernard, because his opinions do not meet the standard articulated under Daubert.

       II.     STANDARD FOR ADMISSIBILITY OF EXPERT WITNESS TESTIMONY

             Federal Rule of Evidence 702 governs the admissibility of expert witness testimony. Rule

   702 provides:

             A witness who is qualified as an expert by knowledge, skill, experience, training,
             or education may testify in the form of an opinion or otherwise if: (a) the expert's
             scientific, technical, or other specialized knowledge will help the trier of fact to
             understand the evidence or to determine a fact in issue; (b) the testimony is based
             on sufficient facts or data; (c) the testimony is the product of reliable principles and
             methods; and (d) the expert has reliably applied the principles and methods to the
             facts of the case.

                                                        3
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 4 of 10 PageID #: 7420




   Fed. R. Evid. 702. The rule requires "evidentiary relevance and reliability" of expert testimony,

   with the focus on "principles and methodology, not on the conclusions that they generate."

   Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 595 (1993). "The district court acts as a

   'gatekeeper' in determining the relevance and reliability of the opinion testimony, and enjoys 'broad

   latitude' in making such a determination." United States v. Moshiri, 858 F.3d 1077, 1083 (7th Cir.

   2017) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999)).

          "[T]he district court must engage in a three-step analysis before admitting expert testimony.

   It must determine whether the witness is qualified; whether the expert's methodology is

   scientifically reliable; and whether the testimony will 'assist the trier of fact to understand the

   evidence or to determine a fact in issue.'" Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771,

   779 (7th Cir. 2017). "[T]he key to the gate is not the ultimate correctness of the expert's

   conclusions. Instead, it is the soundness and care with which the expert arrived at her opinion[.]"

   C.W. v. Textron, Inc., 807 F.3d 827, 834 (7th Cir. 2015) (internal citations and quotations omitted).

          Under the first step of the analysis, a witness is qualified based on their "knowledge, skill,

   experience, training or education." Fed. R. Evid. 702.

          Under the second step of the analysis, "the court must determine whether the expert's

   testimony reflects scientific knowledge; that is, the court must make 'a preliminary assessment of

   whether the reasoning or methodology underlying the testimony is scientifically valid.'" Chapman

   v. Maytag Corp., 297 F.3d 682, 687 (7th Cir. 2002) (citing Daubert, 509 U.S. at 592-93).

          Daubert provides several guideposts for determining reliability. These guideposts
          examine (1) whether the scientific theory has been or can be tested; (2) whether the
          theory has been subjected to peer-review and/or academic publication; (3) whether
          the theory has a known rate of error; and (4) whether the theory is generally
          accepted in the relevant scientific community.




                                                    4
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 5 of 10 PageID #: 7421




   C.W., 807 F.3d at 835. "In some cases it may also be appropriate to examine … whether there is

   too great an analytical gap between the data and the opinion proffered." Id. (internal citations and

   quotations omitted). "Ultimately, there are many different kinds of experts, and many different

   kinds of expertise. The test of reliability, therefore, is flexible, and Daubert's list of specific factors

   neither necessarily nor exclusively applies to all experts or in every case." Gopalratnam, 877 F.3d

   at 780.

             Under the third part of the Daubert analysis, the court determines whether the proposed

   expert testimony will assist the "trier of fact in understanding the evidence or in determining a fact

   in issue." Chapman v. Maytag Corp., 297 F.3d 682, 687 (7th Cir. 2002).

                                             III. DISCUSSION

             The Medical Defendants ask the Court to exclude Dr. Bernard's expert testimony as to four

   topics pursuant to Federal Rule of Evidence 702 and the Daubert standard. The Court will address

   each one in turn.

   A.        Testimony Regarding Plaintiff's Credibility or State of Mind

         The Medical Defendants argue that Dr. Bernard's opinions "merely parrot what Plaintiff told

   him". (Dkt. 339 at 11.) If true, such opinions would be improper because "[v]ouching for a lay

   witness is not expert testimony." Nunez v. BNSF Ry. Co., 730 F.3d 681, 684 (7th Cir. 2013) (citing

   United States v. Vest, 116 F.3d 1179, 1185 (7th Cir. 1997)). But the Court disagrees with the

   Medical Defendants' characterization of Dr. Bernard's expert report. His report appears to be based

   on his experience as a general and critical care surgeon and his review of the records in this case.

         The Medical Defendants object to Dr. Bernard's "attempts to classify Plaintiff as a vulnerable

   individual in 'dismay' with his medical care". Id. at 12. But as McGraw's counsel responds, the

   Medical Defendants themselves elicited Dr. Bernard's testimony regarding his view that prisoners



                                                       5
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 6 of 10 PageID #: 7422




   are vulnerable when they asked him at his deposition why he agreed to serve as an expert in this

   case. To avoid this testimony at trial, the Medical Defendants can simply refrain from asking Dr.

   Bernard that question and object if McGraw's counsel attempts to elicit such a response from Dr.

   Bernard.

         The Medical Defendants also object to Dr. Bernard's statement in his report that several

   factors likely contributed to the McGraw's "dismay". (Dkt. 373-1 at 1, ¶ 3.) The Medical

   Defendants characterize this as an improper statement of McGraw's perception of his medical care.

   McGraw's counsel has represented that he does not intend to elicit from Dr. Bernard at trial any

   testimony regarding how McGraw perceived his medical condition. (Dkt. 373 at 11.)

          The Medical Defendants' motion to exclude testimony regarding McGraw's credibility or

    state of mind is denied as unnecessary.

   B.     Testimony Regarding McGraw's Spinal Epidural Abscess

          The Medical Defendants seek to exclude Dr. Bernard's opinions regarding McGraw's spinal

   epidural abscess. They argue that he lacks the "education, experience, or expertise in diagnosing

   or treating this condition." (Dkt. 339 at 13.) As the Medical Defendants note, "courts impose no

   requirement that an expert be a specialist in a given field." Hall v. Flannery, 840 F.3d 922, 929

   (7th Cir. 2016) (quoting Gayton v. McCoy, 593 F.3d 610, 618 (7th Cir. 2010).) Dr. Bernard testified

   at his deposition that he has cared for patients with spinal epidural abscesses, although alongside

   a neurosurgeon who was treating the abscess. (Dkt. 339-1 at 16.) He also testified generally about

   post-operative care and post-surgical infections. Id. at 10-16.

          Dr. Bernard is qualified to testify regarding McGraw's spinal epidural abscess,

   Dr. Bernard's reasoning is scientifically sound, and his testimony will assist the jury in

   understanding the evidence and determining the facts at issue in this case. The Medical Defendants



                                                    6
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 7 of 10 PageID #: 7423




   can test his opinions through cross examination at trial. The Medical Defendants' motion to

   exclude testimony regarding McGraw's spinal epidural abscess is denied.

   C.     Testimony Regarding Plaintiff's Development of MRSA

          The Medical Defendants seek to exclude Dr. Bernard's opinions regarding McGraw's

   development of MRSA. They argue that Dr. Bernard has assumed that "about 50% of prisoners

   have MRSA" and that his assumption is speculative and not based on any specialized experience.

   (Dkt. 339 at 16.) McGraw responds that Dr. Bernard testified at his deposition that 50% of the

   community—not the prison population—is colonized with MRSA, and that crowded prison

   environments increase the prevalence of MRSA. (Dkt. 373-2 at 40.) These statements are not

   "ordinary assumptions and speculation." (Dkt. 339 at 16.) Dr. Phookan, McGraw's surgeon,

   testified similarly at his deposition. (Dkt. 383-1 at 16.)

          Dr. Bernard is qualified to testify regarding McGraw's development of MRSA,

   Dr. Bernard's reasoning is scientifically sound, and his testimony will assist the jury in

   understanding the evidence and determining the facts at issue this case. The Medical Defendants

   can test his opinions through cross examination at trial. The Medical Defendants' motion to

   exclude testimony regarding McGraw's development of MRSA is denied.

   D.     Testimony of Legal Conclusions Regarding Deliberate Indifference

          The Medical Defendants seek to exclude Dr. Bernard's opinions that amount to legal

   conclusions regarding whether Defendants were deliberately indifferent. McGraw agrees that

   experts are precluded from opining on the legal question of whether defendants are deliberately

   indifferent. (Dkt. 373 at 16.)

          "When an expert offers an opinion relevant to applying a legal standard such as [deliberate

   indifference], the expert's role is 'limited to describing sound professional standards and



                                                     7
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 8 of 10 PageID #: 7424




   identifying departures from them.'" Jimenez v. City of Chicago, 732 F.3d 710, 721 (7th Cir. 2013)

   (quoting West v. Waymire, 114 F.3d 646, 652 (7th Cir. 1997)).

          As the Medical Defendants' motion is unopposed on this ground, it is granted to the extent

   that no expert testimony will be permitted as to legal conclusions regarding deliberate indifference.

   Expert witnesses will be permitted to testify consistent with Jimenez.

                                          IV.     CONCLUSION

          The Medical Defendants' Motion to Exclude Certain Expert Testimony of Plaintiff's Expert

   Dr. Bernard, (Dkt. [339]), is GRANTED to the extent that no experts will be permitted to testify

   as to legal conclusions regarding deliberate indifference. It is DENIED in all other respects.

          SO ORDERED.

   Date: 8/5/2021

   DISTRIBUTION:

   Raymond McGraw, #883037
   WESTVILLE CORRECTIONAL FACILITY
   Inmate Mail/Parcels
   5501 South 1100 West
   Westville, Indiana 46391

   Daniel Joseph Layden
   WILLIAMS BARRETT & WILKOWSKI, LLP
   dlayden@wbwlawyers.com

   Adriana Katzen
   BLEEKE DILLON CRANDALL ATTORNEYS
   adriana@bleekedilloncrandall.com

   Adrienne Nicole Pope
   INDIANA ATTORNEY GENERAL'S OFFICE
   adrienne.pope@atg.in.gov

   Archer Riddick Randall Rose
   INDIANA ATTORNEY GENERAL'S OFFICE
   archer.rose@atg.in.gov



                                                    8
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 9 of 10 PageID #: 7425




   Jeb Adam Crandall
   BLEEKE DILLON CRANDALL ATTORNEYS
   jeb@bleekedilloncrandall.com




                                        9
Case 1:18-cv-01459-TWP-MPB Document 392 Filed 08/05/21 Page 10 of 10 PageID #: 7426




                                        10
